NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CORNELL D.M. JUDGE CORNISI'I,
Plaintiff-Appellcmt, ~
V.
DAVID J. KAPPOS, UNDER SECRETARY OF
COMMERCE FOR INTELLECTUAL PROPERTY
AND DIRECTOR OF THE UNITED STATES
PATENT AND TRADEMARK OFFICE,
UNITED STATES PATENT AND TRADEMARK
OFFICE, HARRY I. MOATZ, DIRECTOR,'OFFICE
OF ENROLLMENT AND DISCIPLINE, AND
W`ILLIAM J. GRIFFIN, STAFF ATTORNEY, OFFICE
OF ENROLLMENT AND DISCIPLINE,
Defendants-Appellees.
2011-1041
Appea1 from the United States District C0urt for the
DiStrict of C01umbia in case n0. 07-CV-1719, Judge Rich-
ard W. R0berts.
ON MOTION
ORDER

CORNISH V. KA_PPOS 2
Corne11 D.M. Judge Cornish moves for a 30-day exten-
sion of time, until May 5, 2011, to file his reply brief The
court notes that C0rnish’s February 25, 2011 submission
was treated as his reply brief
Upon consideration the-reof,
IT ls ORDERED THAT:
The motion is denied as n1oot.
FOR THE CoURT
 1  mm /s/ Jan Horba1y
Date J an Horba1y -
C1erk
cc: Cornei1 D.M. Judge Cornish F"_ED
_ , n.s. c0um'0F LsF0R
Raym°nd T Chen’ ESq ms FEnERAiPciiiii:un
321 `
APR 1 .B"ZB11
.IAl|HDRBAl.Y
CLEII£